DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 15/748941, filed on 01/30/2018. Claims 1-4, 6-11, 13-14 are still pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10 1144967 to Kim et al in view of “Laser-generated surface structures create extremely water-repellent metals” by Leonor Sierra (henceforth referred to as Kim, and Sierra, respectively).
Regarding claims 1-4 and 6-7, Kim teaches an elevator car (i.e. Fig. 8) comprising: 
at least one interior surface (i.e. Fig. 8, ceiling can be seen);
an air intake system (i.e. Fig. 8, ref. 20) to provide a laminar flow (i.e. Fig. 8, see arrows) between an at least one inlet (i.e. Fig. 8, ref. 25) and an at least one outlet (i.e. Fig. 8, ref. 21).
Wherein the at least one interior surface (i.e. Fig. 8, the car ceiling is vertically between ref. 25 and ref. 21) is disposed between the at least one inlet and the at least one outlet. 

Wherein the at least one outlet is disposed at a lateral extent (i.e. Fig. 8, ref. 21 is on a side wall) of the elevator car.
Wherein the air intake system provides a positive airflow (i.e. via ref. 20, 25). 
Wherein the air intake system can direct the laminar flow (i.e. Fig. 8, see arrows in ref. 11). 
Kim does not specifically teach a laser treated, hydrophobic interior surface. However, Kim teaches that the elevator is installed in a semiconductor manufacturing facility and needs a clean elevator system (i.e. Machine Translation paragraph 0002). Further, Sierra teaches a hydrophobic metal created by Rochester University scientists that uses lasers to create intricate patterns of micro and nanoscale structures to give metals an extremely water repellent property (i.e. Sierra page 6). Sierra also stated that there are a myriad of applications for this hydrophobic metal since it prevents rust and is more sanitary (i.e. Sierra page 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser treated hydrophobic metal as taught in Sierra as the interior walls and surfaces of the elevator car as taught in Kim for elevators used in outdoor applications to prevent rust or for elevators used in clean room applications such as a semiconductor manufacturing facility for sanitary needs and there would have been reasonable expectation of success. 

providing at least one interior surface (i.e. Fig. 8, ceiling can be seen); 
providing a laminar airflow (i.e. Fig. 8, see arrows) between an at least one inlet (i.e. Fig. 8, ref. 25) and an at least one outlet (i.e. Fig. 8, ref. 21) via an air intake system (i.e. Fig. 8, ref. 20); and 
removing a containment (i.e. machine translation paragraph 0001: dust) from the elevator car via the laminar flow. 
Wherein the at least one interior surface (i.e. Fig. 8, the car ceiling is vertically between ref. 25 and ref. 21) is disposed between the at least one inlet and the at least one outlet. 
Wherein the at least one inlet is disposed at an upper extent (i.e. Fig. 8, ref. 25 is above the ceiling of the cab) of the elevator car. 
Wherein the at least one outlet is disposed at a lateral extent (i.e. Fig. 8, ref. 21 is on a side wall) of the elevator car.
Further comprising providing a positive airflow (i.e. via ref. 20, 25) via the air intake system. 
Further comprising directing the laminar airflow (i.e. Fig. 8, see arrows in ref. 11) via the air intake system. 
Kim does not specifically teach a laser treated, hydrophobic interior surface. However, Kim teaches that the elevator is installed in a semiconductor manufacturing facility and needs a clean elevator system (i.e. Machine Translation paragraph 0002). Further, Sierra teaches a . 

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
To summarize, Applicant argues on page 6 that there is no logic or basis to add the surface taught in Sierra to the system taught in Kim since Sierra does not teach elevators and Kim does not mention water. This argument is not persuasive because Sierra teaches the water repellant surface can not only be used in water resistant applications but can also be used in sanitary applications since the laser treated surface is much easier to clean (i.e. Sierra page 6). Kim teaches a clean elevator used for servicing clean room in a semiconductor facility where dust and other contaminant particles are unwanted.  Rust and water molecules can collect dust 
Further, laser treated hydrophobic surface is not novel to this invention. The specification fails to provide how the laser treated surface in the invention is different from known laser treated hydrophobic surfaces nor provide how the laser treated surface is fabricated. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM M TRAN/Examiner, Art Unit 3654